—Order and judgment (one paper), Supreme Court, New York County (Emily Jane Goodman, J.), entered April 14, 1995, which, after a nonjury trial, inter alia, awarded plaintiff $271,809.74 in rent claims and other amounts due, unanimously affirmed, with costs.
Defendant-appellant’s argument that "the mere issuance of a[n] [eviction] warrant [in a prior summary non-payment proceeding] cancelled] the obligation to pay future rents” regarding Suite No. 903 is without merit, since the parties’ stipulation, which discontinued the summary proceeding, reserved plaintiff’s right to all other claims, including damages regarding those premises for the remainder of the lease period.
The IAS Court’s award of attorneys’ fees was a proper exercise of discretion and should not be disturbed (Lefkowitz v Van Ess, 166 AD2d 556). The award of $100,000 in legal fees and $7,066 in disbursements, for which plaintiff provided exhaustive computer documentation, was not excessive. Not only was the amount less than the final figure requested by plaintiff’s attorney, but as the IAS Court noted, "an inordinate amount of plaintiff’s legal fees were generated by defendant’s desire to delay, at any cost (to plaintiff), and to take even the most specious arguments to the highest courts of the state”.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Nardelli, JJ.